NONSTANDARDIZED ADOPTION AGREEMENT PROTOTYPE CASHORDEFERREDPROFIT-SHARING PLAN Sponsored by Wachovia Bank, National Association The Employer named below hereby establishes a Cash or Deferred Profit-Sharing Plan for eligible Employees as provided in this Adoption Agreement and the accompanying Basic Plan Document #01. I.EMPLOYER INFORMATION If more than one Employer is adopting the Plan, complete this section based on the lead Employer.Additional Employers who are members of the same controlled group or affiliated service group may adopt this Plan by completing and executing a Participation Agreement that, once executed, will become part of this Adoption Agreement. A.Name And Address: Connecticut Water Company 93 West
